 

[TD WATERHOUSE LOGO] [TD WATERHOUSE LETTERHEAD]

Exhibit 10.10

  October 1, 1999

Richard Rzasa

211 Third Street - #2
Hoboken, NJ 07030

Dear Mr. Rzasa:

      TD Waterhouse Group, Inc. (the “Company”) hereby offers to employ you upon
the following terms and conditions:

1.  Position, Duties and Responsibilities.

      a.  The Company shall employ you in the position of Executive Vice
President. You shall perform your assigned duties at the Company or at one of
its subsidiaries or affiliates. You shall devote your full time and efforts to
the performance of all of the duties associated with that position as well as
any and all other duties Company management may from time to time designate or
assign.

      b.  During your employment, you may not, without prior written consent of
the Company, accept an appointment, whether or not for remuneration, as
Director, Officer, Manager, Employee or Consultant of a company or business that
is not affiliated with the Company.

2.  Employment.

      This Agreement shall become effective, and your employment as provided
shall commence, on October 1, 1999 (the “Effective Date”) and shall continue
through the third anniversary of the Effective Date (such period hereinafter
referred to as the “Term”), subject to earlier termination as provided in
Section 6 hereof. Notwithstanding the preceding sentence, commencing with
October 1, 2002 and on each October 1 thereafter (each an “Extension Date”), the
Term shall be automatically extended for an additional one-year-period, unless
the Company or you provide the other party hereto 90 days’ prior written notice
before the next Extension Date



--------------------------------------------------------------------------------



2
 
that the Term shall not be so extended. For the avoidance of doubt, “Term” shall
include any extension that becomes applicable pursuant to the preceding
sentence.

3.    Compensation.

      a.    Base Salary. You will receive a base salary at the rate of $250,000
per annum (“Base Salary”), payable in accordance with the Company’s prevailing
payroll practices. You shall be entitled to such increases in Base Salary, if
any, as may be determined from time to time in the sole discretion of the
Management Resources and Compensation Advisory Committee of the Board of
Directors of the Company (the “Committee”).

      b.    Annual Bonus. You will be eligible to participate in the Company’s
annual performance-based bonus program for each calendar year of service during
the Term. Such Annual Bonus shall be established by the Committee in its sole
discretion and payable in accordance with Company practices.

      c.    Stock-Based Awards. You will be eligible to participate in
stock-based compensation plans of the Company or any affiliate as determined by
the Committee.

4.    Benefits.

      The Company shall provide you, in accordance with the terms of the
Company’s employee benefit plans in effect from time to time, health and short
and long term disability coverage, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to employees of similar position.

5.    Expenses.

      All documented and verified, reasonable and necessary expenses which you
incur in connection with the performance of your duties hereunder shall be
reimbursed in accordance with the Company’s general policies.

6.    Termination of Employment.

      Your employment hereunder may be terminated by either party at any time
and for any reason other than death or retirement upon 30 days advance written
notice; provided that the Company may immediately terminate your employment for
Cause. Notwithstanding any other provision of this Agreement, the provisions of
this Section 6 shall exclusively govern your rights upon termination of
employment.

      a.    Death or Disability. Your employment shall terminate on your death,
and the Company may terminate your employment on account of your Disability.
Upon termination under this Section 6(a), you or your estate (i) shall be
entitled to receive only that portion of your Base Salary earned, but unpaid, as
of the date of termination [and (ii) a pro rata portion of any Annual Bonus that
you would have been entitled to receive pursuant to Section 3(b) hereof in such
year based upon the percentage of the calendar year that shall have elapsed
through the date



--------------------------------------------------------------------------------



3

of your termination of employment, payable when such Annual Bonus would have
otherwise been payable had your employment not terminated.] Benefits shall cease
in accordance with the terms of the applicable Company policies or plans. As
used herein, “Disability” shall mean your inability to perform in all material
respects your duties and responsibilities to the company, or any affiliate of
the Company, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Committee
may reasonably determine in good faith. The Disability determination shall be in
the sole discretion of the Committee and your (or your representative) shall
furnish the Committee with medical evidence documenting your disability or
infirmity which is satisfactory to the Committee.

     b.     With Cause.     The Company shall have the right to terminate your
employment for Cause (as defined below). Upon the effective date of a
termination under this Section 6(b), you (i) shall be entitled to receive only
that portion of your Base Salary earned, but unpaid, as of the date of
termination and (ii) shall not be entitled to any unpaid Annual Bonus. Benefits
shall cease or be paid in accordance with the terms of the applicable Company
policies or plans.

     c.     Without Cause.     The Company, in its discretion, shall have the
right to terminate your employment without Cause. Upon your termination without
Cause you shall be entitled to, subject to your continued compliance with the
provisions of Sections 7, 8, 9 and 10, (upon your execution of a General Release
in the standard form used by the Company) (i) Base Salary earned to the date of
termination, (ii) continued payment of Base Salary and your average Annual Bonus
(calculated based on the prior 2 years) until 24 months after your termination
of employment (the "Severance Period"). All other benefits shall cease or be
paid based on your date of termination in accordance with applicable Company
policies or plans. No benefit accruals based on service, including, but not
limited to, vacation benefits, shall accrue beyond the effective date of
termination.

     d.     Voluntary Resignation.     You shall have the right to resign from
your employment and if the Company, elects in its sole discretion, you shall be
entitled to, subject to your continued compliance with the provisions of
Sections 7, 8, 9 and 10, (upon your execution of a General Release in the
standard form used by the Company) (i) Base Salary earned to the date of
termination, (ii) continued payment of Base Salary and average Annual Bonus
(calculated based on the prior 2 years) until 12 months after your termination
of employment (the "Severance Period") and (iii) employee health benefits
continuation for the Severance Period. All other benefits shall cease or be paid
based on your date of termination in accordance with applicable Company policies
or plans. No benefit accruals based on service, including, but not limited to,
vacation benefits, shall accrue beyond the effective date of termination. In
event that Company fails to notify you in writing of the foregoing election
within 10 business days of receipt of your notice of resignation, Company shall
have waived its right to such election.

     e.     As used herein, “Cause” shall mean:

 

  (i)  your continued failure to substantially perform your duties hereunder
(other than as a result of total or partial incapacity due to physical or



--------------------------------------------------------------------------------





  mental illness) for a period of 10 days following written notice by the
Company to you of such failure or upon such written notice if, in the good faith
judgment of the Company, you would not be able to rectify such failure within
10 days;



        (ii)  dishonesty in the performance of your duties hereunder;          
(iii)  an act or acts on your part constituting (x) a felony under the laws of
the United States or any state thereof or (y) a misdemeanor involving
dishonesty, breach of trust or moral turpitude;           (iv)  your willful
malfeasance or willful misconduct in connection with your duties hereunder or
any act or omission which is materially injurious to the financial condition or
business reputation of the Company or any of its subsidiaries or affiliates; or
          (v)  your breach of the provisions of Sections 7, 8, 9 or 10 of this
Agreement.

7.  Non-Competition.

      You acknowledged and recognize the highly competitive nature of the
discount broker business of the Company and its affiliates and accordingly agree
that while you are employed with the Company, and for a period of 12 months
following the termination of your employment by the Company or, if elected
pursuant to Section 6(d), your resignation of employment (the “Restricted
Period”), you will not directly or indirectly, (i) engage in any business that
competes with the discount broker business of the Company or its affiliates
(including, without limitation, discount broker businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which you
are aware of such planning), (ii) enter the employ of, or render any services
to, any person engaged in any discount broker business that competes with the
discount broker business of the Company or its affiliates, (iii) acquire a
financial interest in, or otherwise become actively involved with, any person
engaged in any discount broker business that competes with the discount broker
business of the Company or its affiliates, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant, or (iv) interfere with business relationships (whether formed
before or after the date of this Agreement) between the Company or any of its
affiliates and customers, suppliers, partners, members or investors of the
Company or its affiliates.

      Notwithstanding anything to the contrary in this Agreement, you may,
directly or indirectly own, solely as an investment, securities of any person
engaged in the discount broker business of the Company or its affiliates which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if you (i) are not a controlling person of, or a member
of a group which controls, such person and (ii) do not, directly or indirectly,
own 1% or more of any class of securities or such person.

4



--------------------------------------------------------------------------------



5

  8.  Non-Solicitation.

      While you are employed with the Company, and during the Restricted Period:

      (a)  you will not recruit or hire any current employee or consultant of
the Company (or any person who was an employee or consultant of the Company
within the prior 12 month), or otherwise solicit or induce, directly or
indirectly, or cause other persons to solicit or induce, any such employee or
consultant to leave the employment or service of the Company, to become an
employee of or otherwise be associated with you or any company or business with
which you are or may become associated or to encourage or assist in the hiring
process or any employee or consultant of the Company or in the modification of
any such employee’s or consultant’s relationship with the Company; and

      (b)  you will not, directly or indirectly, solicit the trade or business
of any clients or customers of the Company, regardless of location, with respect
to any such client or customer as of the time of termination.

  9.  Non-Disclosure of Confidential Information.

      You will not at any time, whether during your employment or following the
termination of your employment, for any reason whatsoever, and forever
hereafter, directly or indirectly disclose or furnish to any firm, corporation
or person, except as otherwise required by law, any confidential or proprietary
information of the Company with respect to any aspect of its operations or
affairs. “Confidential or proprietary information” shall mean information
generally unknown to the public to which you gain access by reason of your
employment by the Company and includes, but is not limited to, information
relating to business and marketing plans, sales, trading and financial data and
strategies, salaries and employees benefits and operational costs.

10.  Return of Company Property and Company Work Product.

      All records, files, memoranda, reports, customer information, client
lists, documents, equipment, and the like, relating to the business of the
Company, which you shall use, prepare, or come into contact with, shall remain
the sole property of the Company. You agree that on request of the Company, and
in any event upon the termination of your employment, you shall turn over to the
Company all documents, papers, or other material in your possession and under
your control which may contain or be derived from confidential information,
together with all documents, notes, or other work product which is connection
with or derived from your services to the company whether or not such material
is in your possession. You agree you shall have no proprietary interest in any
work product developed or used by you and arising out of employment by the
Company.

11.  Right to Injunctive Relief.

      The undertaking in Section 7 (Non-Competition), Section 8
(Non-Solicitation), Section 9 (Non Disclosure of Confidential Information) and
Section 10 (Return of Company



--------------------------------------------------------------------------------



Property and Work Product) hereof shall survive the termination of your
employment with the Company for any reason whatsoever. You acknowledge that the
Company will suffer irreparable injury, not readily susceptible of valuation in
monetary damages, if you breach any of your obligations under Sections 7, 8, 9
or 10. Accordingly, in addition to any other rights and remedies which the
Company may have, you agree that the Company will be entitled to injunctive
relief against any breach or prospective breach by you of your obligations under
Sections 7, 8, 9 or 10 in any federal or state court of competent jurisdiction
located in New York State. You hereby submit to the jurisdiction of said courts
for the purpose of any actions or proceedings instituted by the Company to
obtain such injunctive relief, and agree that process may be served on you by
registered mail at your last address known to the Company, or in any other
manner authorized by law, and that you will pay the Company’s costs and
reasonable attorney’s fees in the event the Company is required to initiate a
proceeding for injunctive relief to enforce the provisions hereof, and such an
injunction is issued.

12.  Notices.

      Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may designate in writing:

             
To:
  Richard Rzasa   To:   TD Waterhouse Group, Inc.     211 Third Street – #2    
  100 Wall Street     Hoboken, NJ 07030       New York, NY 10005

      Any notice delivered personally under this Section shall be deemed given
on the date delivered, and any notice sent be certified mail, postage prepaid,
return receipt requested, shall be deemed given on the date mailed.

13.  Savings.

      Should any provision herein be rendered or declared legally invalid or
unenforceable by a court of competent jurisdiction or by the decision of an
authorized governmental agency, such invalidation of such part shall not
invalidate the remaining portions thereof.

14.  Other Agreements.

      You represent and warrant that you are not a party to any agreement or
bound by any obligation which would prohibit you from accepting and agreeing
hereto or fully performing the obligation hereunder.

15.  Complete Agreement.

      The provisions herein contain the entire agreement and understanding of
the parties and fully supersede any and all prior agreements or understandings
between them pertaining to the subject matter hereof. There have been no
representations, inducements,



--------------------------------------------------------------------------------



7

promises or agreements of any kind which have been made by either party, or by
any person acting on behalf of either party, which are not embodied herein. The
provisions hereof may not be changed or altered except in writing duly executed
by you and a duly authorized agent of the Company.

16.  Withholding Taxes.

      The Company may withhold from any amounts payable under this Agreement,
such federal, state and local taxes as may be required to be withheld pursuant
to any applicable law or regulation.

17.  Applicable Law.

      The interpretation and application of the terms herein shall be governed
by the laws of the State of New York without regard to principles of conflict of
laws.

18.  Consent to Jurisdiction.

      The sole jurisdiction and venue for actions related to the subject matter
of this Agreement shall be the courts of the State of New York, the court of the
United States of America for the Southern District of New York, and appellate
courts from any of the foregoing.

19.  No Waiver.

      Any failure by either party to exercise its rights to terminate this
Agreement or to enforce any of its provisions shall not prejudice such party’s
rights of termination or enforcement for any subsequent or further violation or
defaults by the other party.

20.  Titles.

      Titles to the sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.

21.  Counterparts.

      This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

      If the foregoing terms of employment are acceptable, please so indicate in
the space provided below.



  Sincerely,



  By:  /s/ A. WAYNE KYLE


--------------------------------------------------------------------------------

  Name:  A. Wayne Kyle

  Title:  Executive Vice President     Human Resources

AGREED AND ACCEPTED:



Signed:  /s/ RICHARD J. RZASA


--------------------------------------------------------------------------------

Printed:  Richard J. Rzasa



Date: 12/7/99

--------------------------------------------------------------------------------